Title: From George Washington to Charles Carter of Ludlow, 19 May 1792
From: Washington, George
To: Carter, Charles (of Ludlow)



Dear Sir,
Mount Vernon, May 19th 1792.

Your letter of the 30th ultimo was on its way to Philadelphia whilst I was on my journey to this place—owing to which I did not receive it until it reverberated—this must be my apology for not giving the receipt of it an earlier acknowledgment.
It would give me pleasure to receive your Son into my family,

if it could be made tolerably convenient to me—or if any advantage was likely to result from it to the young Gentleman himself. I was in no real want even of Howell Lewis, but understanding that he was spending his time rather idly, and at the same time very slenderly provided for by his father, I thought for the few months which remained to be accomplished of my own servitude, by taking him under my care, I might impress him with ideas, and give him a turn to some pursuit or other that might be serviceable to him hereafter; but what that will be I am at present as much at a loss to decide as you would be—for as the heads of the different departments have by law the appointment of their own Clerks—are responsible for the conduct of them—are surrounded always with applicants—and, I presume, have their own inclinations and friends to gratify: I never have, in a single instance, and I am pretty sure I shall not now begin, recommending any one to either of them.
My family, now Howell is admitted into it, will be more than full, and in truth more than is convenient for the House, as Mr Dandridge (a Nephew of Mrs Washington’s) is already one of it. and but one room for him, Howell and another person to sleep in, all the others being appropriated to public or private uses.
If your Son Charles is of age, and it should be yours and his own inclination to pursue a military course—I would, if any vacancy should happen (at present there is none) in one of the Regiments endeavour to place him therein. You will perceive I have made age the condition—the reason is, it is established as a rule in the War Office to appoint none knowingly, that are under it. My best respects to Mrs Carter. I am &c. &c.

Go: Washington.

